FILED
                                                                            MAR 05 2012
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30185

               Plaintiff - Appellee,             D.C. No. 2:08-cr-02027-FVS

  v.
                                                 MEMORANDUM *
JUSTIN DUANE CORBRAY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Justin Duane Corbray appeals from the 24-month sentence imposed

following the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Corbray contends that the district court procedurally erred by failing to

calculate the applicable Sentencing Guidelines range. This contention lacks merit

as the record reflects that the district court adopted the undisputed Guidelines range

calculated in the petition to revoke supervised release, and provided sufficient

reasons for imposing a sentence at the statutory maximum. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir.2008).

      Corbray also contends that the sentence imposed is substantively

unreasonable. The sentence is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§§ 3553(a) and 3553(e). See Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                           2                                      11-30185